After Remand from the Supreme Court of Alabama

THOMPSON, Presiding Judge.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Chesnut, 208 So.3d 624 (Ala.2016). In our opinion issued on March 27, 2015, we affirmed the trial court’s summary judgment based on the interpretation of the zoning law or regulation given by the zoning-enforcement coordinator. On certiorari review our Supreme Court determined that the deference accorded an administrative agency’s interpretation of its own rule or regulation is not boundless, and that the zoning-enforcement coordinators’s interpretation of the regulation at issue was in error; it therefore reversed our judgment. On remand to this court, and in compliance with the Supreme Gourt’s opinion, the judgment of the trial court is hereby reversed and the cause is remanded for further proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED.
PITTMAN, THOMAS, MOORE, and DONALDSON, JJ., concur.